Citation Nr: 1451583	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus, to include as secondary to the service-connected plantar fasciitis.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2011, the Veteran testified at a Board hearing, a transcript of which is on file.   

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED.  VA will notify the appellant if further action is required.


REMAND

The record is not adequate to decide the claim of service connection for pes planus.  The Veteran's representative has contended that the pes planus was aggravated by the service-connected plantar fasciitis.  In light of the 2014 VA medical opinion that mentions the stretching of the plantar fascia, another opinion is needed to determine whether the Veteran's pes planus is secondary to the service-connected plantar fasciitis.  Furthermore, a clarification opinion would be useful to determine whether the Veteran had a left ankle disorder at the time of the 2010 examination.  Although this opinion was requested in the previous remand, the subsequent examiner only addressed whether the Veteran had a left ankle disorder at the time of the 2012 VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the claims including up-to-date VA treatment records.

2.  Obtain an opinion from a VA podiatrist (or other appropriate medical specialist) to determine whether the pes planus is related to service or a service-connected disability.  

The examiner must provide an opinion as to whether the preexisting pes planus underwent an increase in severity during service.  

(a) If there was an increase, the examiner must address whether the increase was the result of the natural progress of the pes planus.  The examiner must provide a rationale, preferably with mention of the 1992 X-ray images of the left foot and the Veteran's history of symptoms during service and ill-fitted boots during service.  

(b) If there was no increase or the increase was due to natural progress of the pes planus, the examiner must provide an opinion as to whether the pes planus has been aggravated by the service-connected plantar fasciitis.  The examiner must provide a rationale, preferably with mention of the 2014 VA medical opinion.  

3.  Obtain an opinion from an appropriate VA medical specialist to determine whether the Veteran had a left ankle disorder at the time of the 2010 VA examination.  If so, the examiner should address whether the left ankle disorder (a) was incurred in service, (b) is related to service, (c) was caused by pes planus, or (d) has been aggravated by pes planus.  A rationale must be provided.  

4.  Thereafter, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



